Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Less (US 6,862,420).
Regarding claim 15, Less (US 6,862,420) teaches a toner refill kit (fig.2) connectable to a toner refilling portion of a development cartridge (fig.1, #25 of #23) mounted to a main body of a printer (col.4, ln.47-50), through a communicating portion provided on a surface of the main body (some sort of access must be present for col.4, ln.47-50), the toner refill kit comprising: a body including an internal space to contain toner (fig.2, #103), and a toner outlet insertable into the communicatinq portion provided .

Claims 1-2, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroe (JP Pub.08-137229).
Regarding claim 1, Hiroe (JP Pub.08-137229) teaches a printer (fig.2) comprising: a main body (fig.2, unlabeled housing that encloses #1-3 and #12); a development cartridge attachable to the main body at a position (fig.2, #2 attached at the position shown in fig.2&3) and detachable from the main body (fig.2&3, #2), the development cartridge comprising: a developing portion to receive toner in which a photoconductive drum and a developing roller are provided (fig.3, #21 & #42 receives toner from #5 through #51), a waste toner container to contain waste toner removed from the photoconductive drum (fig.3, #25 contains toner scraped from #21 by unlabeled blade), a toner container connected to the developing portion and to contain toner to be supplied to the developing portion (fig.3, #5 contains the toner and delivers it to #41/#42 through #51), and a toner refilling portion connected to the toner container to refill toner through the toner refilling portion into the toner container (fig.3, #52); and a communicating portion provided in the main body to be aligned with the toner refilling portion of the development cartridge to be in communication with the toner refilling portion to provide an access to the toner refilling portion from outside of the main body when the development cartridge is attached to the main body at the position (see fig.3, 
Regarding claim 2, Hiroe (JP Pub.08-137229) teaches a printer wherein the communicating portion is located on a surface of the main body (see fig.3, though not described, some manner of communicating portion must be provided to allow #7 to be mounted and attached to #52 while #2 remains in the apparatus as depicted, this portion appears to be on the top surface of the main body).
Regarding claim 10, Hiroe (JP Pub.08-137229) teaches a printer wherein an optical scanner to scan exposure light to the photoconductive drum is provided in the main body (fig.3, #23), and a concave portion to receive the optical scanner is formed in the development cartridge (fig.3, #23 is in a concave area between #42 and #22).
Regarding claim 13, Hiroe (JP Pub.08-137229) teaches a printer (fig.2) comprising: a development cartridge attachable to the printer at a position (fig.2, #2 attached at the position shown in fig.2&3) and detachable from the printer (fig.2&3, #2), the development cartridge comprising: a photoconductive drum (fig.3, #21), a developing roller to supply toner to an electrostatic latent image formed on the photoconductive drum (fig.3, #42), to develop the electrostatic latent image, a toner container to contain the toner to be supplied to the developing roller (fig.3, #5 contains the toner and delivers it to #41/#42 through #51), a waste toner container to contain waste toner removed from the photoconductive drum (fig.3, #25 contains toner scraped from #21 by unlabeled blade), and a toner refilling portion provided in the development 
Regarding claim 14, Hiroe (JP Pub.08-137229) teaches a toner refill kit to contain toner (fig.1&3, #7) and couplable to the printer of claim 13 (see rejection of claim 13, above), the toner refill kit partially insertable into the communicating portion to be connected to the toner refilling portion (fig.1&3, #73 insertable into #52), the toner refill kit comprising: a body including an internal space to contain toner (fig.1&3, #71), and a toner outlet through which toner contained in the internal space is dischargeable (fig.1&3, #73); a plunger inserted into the internal space to be movable in a longitudinal direction of the body (fig.1, #72b); and a discharge shutter to open and close the toner outlet (fig.1, #72a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroe (JP Pub.08-137229) in view of Ishida et al. (US 5,923,922).
Regarding claim 12, Hiroe (JP Pub.08-137229) teaches a printer wherein the developing portion comprises: a developing room in which the developing roller and the photoconductive drum are provided (fig.3, portion housing #42 & #21); a main hopper located between the toner container and the developing room (fig.3, #portion containing #41); a conveying member to convey toner from the main hopper to the developing room (fig.3, #41); and that the toner refill cartridge is attached when the toner container is depleted (para.0016).
However, Hiroe (JP Pub.08-137229) fails to teach how this depletion is detected.
Regarding claim 12, Ishida et al. (US 5,923,922) teach a printer comprising a developing portion (fig.1, #22 & #24), the developing portion comprises: a developing room in which the developing roller and the photoconductive drum are provided (fig.1, portion near #16a); a main hopper located between the toner container and the developing room (fig.1, portion containing #24a, b, & c between #22 and area around #16a); a conveying member to convey toner from the main hopper to the developing 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the toner refill process of Hiroe (JP Pub.08-137229) by using the main hopper sensor and toner container sensor system as in Ishida et al. (US 5,923,922) because it is a known way to detect the toner container and hopper empty status and enables the apparatus to notify the user that the toner container needs refilled (col.16, ln.42-59).

Allowable Subject Matter
Claims 3-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “the developing portion, the waste toner container, and the toner container are stacked” in combination with all of the remaining claim elements as set forth in claims 3-9.
Prior art does not disclose or suggest the claimed “the concave portion is formed in the waste toner container” in combination with all of the remaining claim elements as set forth in claim 11.
 
 
Response to Arguments
Applicants’ arguments filed 12 October 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 15 as anticipated by Less (US 6,862,420), the applicants argue that 1) the cap 124 is not a shutter since it is to be removed and 2) that since the cap 124 is removed prior to mating, the cap-as-shutter is not “insertable into the communicating portion provided on the surface of the main body”. 
In response to point 1, there does not appear to be any particular structure or functionality imparted by the specification and drawings sufficient to give any particular definition to the term ‘shutter’ beyond the function of “to open and close the toner outlet”.  The Office asserts that a cap which screws on and off of the toner outlet serves this function of opening and closing a toner discharge outlet.  As a result, the Office does not find this argument persuasive.  In response to point 2, the claim language as currently presented requires “a toner outlet insertable into the communicating portion provided on the surface of the main body”, which the refill kit of Less (US 6,862,420) satisfies.  The “insertable” language is not at all tied to the ‘discharge shutter’.  As such, this argument is not persuasive.
The applicants’ argument against Morinaga et al. (JP Pub.2003-084549) appears to be that cap 2 is part of the printer apparatus body in fig.10 and not part of the refill kit as seen in fig. 2. Paragraph 0049 of Morinaga et al. (JP Pub.2003-084549) distinctly discloses the opposite.  The applicant further argues that Morinaga’s cap and shutter are not “insertable into the communicating portion provided on the surface of the main body”.  Again, this assertion of the applicants is false since this is, again, not part of the 
Regarding the rejection of claims 1-2, 10 and 13-14 as anticipated by Hiroe (JP Pub.08-137229), the applicants argue that 1) the apparatus in the reference does not have a waste toner container, and 2) ‘Hiroe does not disclose that the toner is refilled through both the cartridge's toner refilling portion and the communicating portion of the printer's main body that align each other for the toner refill supply’.  
In response to argument 1, the item referred to in the rejection as the waste toner container is #25 and it clearly is depicted in fig.3 as having a blade to scrape toner off of #21 and a box below to catch the toner that falls from the blade.  This box fits the claim language of “a waste toner container to contain waste toner removed from the photoconductive drum”.  These arguments are not persuasive.
In response to argument 2, the claim language does not recite structure that is nearly as specific and narrow as the applicants’ arguments imply. A communicating portion must be in the main body and be aligned with the toner refilling portion of the development cartridge and be in communication therewith to provide access from outside.  As the supply container #7 is clearly depicted in fig.3 as being mounted on the refilling portion #52 while the development cartridge is attached to the main body, some access in the main body, be it a port, a door, a lid, etc. exists to allow this to happen and that port/door/lid/etc will necessarily be aligned and communicate with the refill portion. 

Regarding the rejection of 1-6, 8-9, and 13 as being anticipated by Katakabe (US 5,526,099), the applicants’ arguments are persuasive and the rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
12/3/2021